



Exhibit 10.35




NOVELION THERAPEUTICS INC.


AMENDED AND RESTATED
NOVELION 2017 EQUITY INCENTIVE PLAN


STOCK OPTION AWARD GRANT NOTICE AND
STOCK OPTION AWARD AGREEMENT


(Executives)


Novelion Therapeutics Inc. (the “Company”), pursuant to its Amended and Restated
2017 Equity Incentive Plan, as amended from time to time (the “Plan”), hereby
grants to the individual listed below (“Grantee”), an award (“Award”) of an
option (“Option”) to purchase a number of Common Shares, as set forth below. The
Option is subject to the conditions and limitations set forth in this Stock
Option Award Grant Notice (the “Grant Notice”), the Stock Option Award Agreement
attached hereto as Exhibit A (the “Award Agreement”) and the Plan. Unless
otherwise defined in this Grant Notice or the Award Agreement, defined terms
shall have the meaning set forth in the Plan.


Grantee’s Name:
 
Grant Date:
 
Number of Common Shares Subject to Option:
 
Option Exercise Price:
 
Expiry Date:
 
Vesting Commencement Date:
 
Vesting Schedule:
 





[Remainder of this page intentionally left blank.]







--------------------------------------------------------------------------------





By accepting the Award, Grantee agrees to be bound by the terms and conditions
of the Plan, the Award Agreement and this Grant Notice. Grantee has reviewed the
Award Agreement, the Plan and this Grant Notice in their entirety and fully
understands all provisions of the Award Agreement, the Plan and this Grant
Notice. Additionally, by accepting the Award, Grantee agrees that he or she has
read, fully understands and agrees to abide by the terms of the Company’s
Insider Trading Policy and has read and fully understands the Plan Prospectus,
copies of which have been made available to Grantee. Grantee hereby agrees to
accept as binding, conclusive and final all decisions or interpretations of the
Committee regarding any questions arising under the Plan or relating to the
Option.


NOVELION THERAPEUTICS Inc.
 
By:
___________________________
 
 
Print Name:
Linda Buono
 
 
Title:
Senior Vice President, Human Resources
 
 
 
 
 
 





The Grant Notice and Award Agreement are hereby accepted and the terms and
conditions thereof hereby agreed to by the undersigned.
By:
 
Name:
 












--------------------------------------------------------------------------------





EXHIBIT A


STOCK OPTION AWARD AGREEMENT


(Executives)


1.
General. Pursuant to the Grant Notice (the “Grant Notice”) to which this Stock
Option Award Agreement (the “Award Agreement”) is attached, Novelion
Therapeutics Inc. (the “Company”) has granted to Grantee an award of an Option
under the Company’s Amended and Restated 2017 Equity Incentive Plan, as amended
from time to time (the “Plan”).

 
2.
Defined Terms. All capitalized terms which are not defined in the Grant Notice
or below have the meaning given to them in the Plan.



3.
Term. Subject to the terms and conditions of the Plan and this Award Agreement,
the Option will terminate on the earlier of:



(a)
The date on which the Option is exercised with respect to all Common Shares
subject to the Option; and



(b)
5:00 p.m. (Vancouver time) on the Expiry Date.



4.
Vesting. The vesting provisions applicable to the Option shall be as set forth
in the Grant Notice.



5.
Exercise of Options.



(a)
Exercise Notice. No portion of the Option may be exercised until such portion
vests. Grantee may exercise some or all of the vested portion of the Option by
giving written notice of exercise (the “Exercise Notice”) signed and dated by
Grantee (and not postdated), stating that Grantee elects to exercise his or her
rights to purchase Common Shares subject to the Option and specifying the number
of Common Shares in respect of which the Option is being exercised and
specifying the Option Exercise Price to be paid therefor.



(b)
Delivery and Payment. Grantee shall deliver the Exercise Notice to the Company
at its principal office at 887 Great Northern Way, Suite 101, Vancouver, British
Columbia, Canada, V5T 4T5 (or at such other address as the principal office of
the Company may be located at the time of exercise) addressed to the attention
of the Secretary or assistant secretary (if any) of the Company (or a designee
notified in writing from time to time by the Company) and such Exercise Notice
shall be accompanied by full payment (payable at par in Vancouver, British
Columbia) in any combination of the following (subject to all applicable laws):



(i)
cash, bank draft or certified cheque;



(ii)
if and so long as the Common Shares are listed on an Exchange, delivery of a
properly executed Exercise Notice, together with irrevocable instructions, to



(A) a brokerage firm designated by the Company to deliver promptly to the
Company the aggregate amount of sale proceeds to pay the Option Exercise Price
and any withholding tax obligations that may arise in connection with the
exercise, and


(B) the Company to deliver the certificates for such purchased shares directly
to such brokerage firm,


all in accordance with the regulations of any relevant regulatory authorities;
and


(iii)
with prior written consent of the Company and subject to Section 13.3 of the
Plan, written instructions from Grantee to the Company to effect a net
settlement of Common Shares subject to the Option having a value equal to the
Option Exercise Price of any Option and/or the withholding taxes due with
respect to the exercise of the Option; and



(c)
Certificate. As soon as practicable after any exercise of the Option, a
certificate or certificates representing the Common Shares into which the Option
is exercised will be delivered by the Company to Grantee or to Grantee’s
designated brokered firm, as applicable.








--------------------------------------------------------------------------------





6.
Rules Upon Termination of Service. The Option will terminate on the earlier of
the expiry of the Option under Section 3 above and the 90th day (effective
following the close of trading on the Exchange, if such day is a trading day)
after the date of Grantee’s Termination of Service, provided that upon Grantee’s
Termination of Service by the Company or any Affiliate for Cause (as defined
below) (as determined by the Company in its sole discretion), unless otherwise
determined by the Committee and approved by the Exchange (if applicable), the
Option (whether vested or unvested) will expire automatically on the date of
Grantee’s Termination of Service.



For purposes of this Agreement, “Cause” shall have the meaning set forth in
Grantee’s employment agreement with the Company for so long as such agreement
remains in effect or, if there is no such agreement between Grantee and the
Company, shall mean: (i) Grantee’s failure (except where due to complete
disability), neglect, or refusal to perform in any material respect Grantee’s
duties and responsibilities, (ii) any act of Grantee that has, or could
reasonably be expected to have, the effect of injuring the business of the
Company or its affiliates in any material respect, (iii) Grantee’s conviction
of, or plea of guilty or no contest to: (A) a felony or (B) any other criminal
charge that has, or could be reasonably expected to have, an adverse impact on
the performance of Grantee’s duties to the Company or otherwise result in
material injury to the reputation or business of the Company, (iv) the
commission by Grantee of an act of fraud or embezzlement against the Company, or
any other act that creates or reasonably could create negative or adverse
publicity for the Company; (v) any violation by Grantee of the policies of the
Company, including but not limited to those relating to sexual harassment or
business conduct, and those otherwise set forth in the manuals or statements of
policy of the Company, (vi) Grantee’s violation of federal or state securities
laws, or (vii) Grantee’s breach of any agreement between the Company or its
affiliates and Grantee, including Grantee’s breach of any non-competition,
non-solicitation, confidentiality or other restrictive covenant agreement with
the Company.


For the avoidance of doubt, the Option will cease to vest after the date of
Grantee’s Termination of Service.


7.
Other.



(a)
Sale Event. In the event that Grantee is party to an effective employment or
similar individual agreement with the Company or its Affiliates that provides
for the treatment of an equity award in connection with “Sale Event” (as defined
in such agreement), such provision shall only apply in connection with a “Sale
Event” that occurs on or after the Grant Date (and shall not, for the avoidance
of doubt, apply in connection with a “Sale Event” that occurred prior to the
Grant Date).



(b)
Section 4985. If any amount payable or paid by the Company or any of its
affiliates pursuant to this Agreement or otherwise to or for the benefit of
Grantee becomes subject to the excise tax imposed by Section 4985 of the Code
(including any interest, penalties or additions to tax relating thereto) (the
“4985 Excise Tax”) by reason of the consummation of the transactions
contemplated by the Agreement and Plan of Merger, dated as of June 14, 2016 (as
amended), among QLT, Inc., Aegerion Pharmaceuticals, Inc. and certain other
parties thereto, as reasonably determined by the Company, then the Company shall
pay to Grantee (1) an amount equal to the 4985 Excise Tax, and (2) an amount
(the “4985 Gross-up Payment”) equal to the amount necessary to put Grantee in
the same net after-tax position (taking into account any and all applicable
Federal, state, local and foreign income, employment, excise and other taxes)
that Grantee would have been in if Grantee had not incurred any liability for
taxes under Section 4985 of the Code.  Any determination regarding the amount of
any payment or payments hereunder shall be made in writing by the Company’s
independent accountants or other accounting or consulting firm selected by the
Company, whose determination shall be conclusive and binding upon Grantee and
the Company for all purposes.



8.
Conditions to Exercise. Notwithstanding any of the provisions of the Award
Agreement, the Company’s obligation to issue Common Shares to Grantee upon
exercise of the Option is subject to the following:



(a)
Qualification. Completion of registration or other qualification of the Common
Shares or obtaining approval of such governmental authority as the Company
determines is necessary or advisable in connection with the authorization,
issuance or sale of the Common Shares;



(b)
Listing. The admission of the Common Shares to listing or quotation on the
Exchange; and



(c)
Undertakings. The receipt by the Company from Grantee of such representations,
agreements and undertakings, including as to future dealings in the Common
Shares, as the Company or its counsel determines are necessary or advisable in
order to safeguard against the violation of securities laws of any jurisdiction.








--------------------------------------------------------------------------------





9.
Tax. Grantee is solely responsible for the payment of any applicable taxes
arising from the grant, vesting, settlement or exercise of the Option and any
payment is to be in a manner satisfactory to the Company. Notwithstanding the
foregoing, the Company will have the right to withhold from any amount payable
to Grantee, either under the Plan or otherwise, such amount as may be necessary
to enable the Company to comply with the applicable requirements of any federal,
provincial, state, local or foreign law, or any administrative policy of any
applicable tax authority, relating to the withholding of tax or any other
required deductions with respect to the Option (the “Withholding Obligations”).
The Company may require Grantee, as a condition to the exercise or settlement of
the Option, to make such arrangements as the Company may require so that the
Company can satisfy applicable Withholding Obligations, including, without
limitation, requiring Grantee to (i) remit the amount of any such Withholding
Obligations to the Company in advance; (ii) reimburse the Company for any such
Withholding Obligations; (iii) deliver written instructions contemplated in
Section 5(b)(iii) hereof, to effect a net settlement of Common Shares subject to
the Option in an amount required to satisfy any such Withholding Obligations; or
(iv) pursuant to Section 5(b)(ii) hereof, cause such broker to withhold from the
proceeds realized from such transaction the amount required to satisfy any such
Withholding Obligations and to remit such amount directly to the Company.



10.
Black Out Periods. Grantee acknowledges and agrees that the Award Agreement and
the grant of the Option to Grantee is subject to Grantee’s agreement to at all
times comply with the Company’s policies with respect to black out periods, as
more particularly set out in the Company’s Trading Policy, as amended from time
to time.



11.
No Rights as Shareholder. Grantee will not have any rights as a Shareholder with
respect to any of the Common Shares subject to the Option until such time as
Grantee becomes the record owner of such Common Shares.



12.
No Effect on Employment. Nothing in the Award Agreement will:



(a)
Continue Employment. Confer upon Grantee any right to continue in the employ of
or under contract with the Company or any Affiliate or affect in any way the
right of the Company or any Affiliate to terminate his or her employment or
service at any time.



(b)
Extend Employment. Be construed to constitute an agreement, or an expression of
intent, on the part of the Company or any Affiliate to extend the employment or
service of Grantee beyond the time that he or she would normally be retired
pursuant to the provisions of any present or future retirement plan or policy of
the Company or any Affiliate, or beyond the time at which he or she would
otherwise be retired pursuant to the provisions of any contract of employment
with the Company or any Affiliate.



13.
Clawback. The Option (whether or not vested) is subject to forfeiture,
termination and rescission, and Grantee will be obligated to return to the
Company the value received with respect to the Option (including any gain
realized on a subsequent sale or disposition of Common Shares) in accordance
with any clawback or similar policy maintained by the Company or any Affiliate,
as such policy may be amended and in effect from time to time, including,
without limitation, Aegerion Pharmaceuticals, Inc.’s Policy on Executive
Financial Recoupment Program, which provides for forfeiture and recoupment of an
amount equivalent to up to three years of incentive-based compensation upon the
occurrence of certain triggering events, or as otherwise required by law or
applicable stock exchange listing standards, including, without limitation,
Section 10D of the Securities Exchange Act of 1934, as amended.



14.
Enurement. The Award Agreement shall enure to the benefit of and be binding upon
the parties to the Award Agreement and upon the successors or assigns of the
Company and upon the executors, administrators and legal personal
representatives of Grantee.



15.
Further Assurances. Each of the parties to the Award Agreement will do such
further acts and execute such further documents as may required to give effect
to and carry out the intent of the Award Agreement.



16.
Non-Assignable. The Option is personal to Grantee and may not be assigned or
transferred in whole or in part, except by will or by the operation of the laws
of devolution or distribution and descent.



17.
Amendments. Any amendments to the Award Agreement must be in writing duly
executed by the parties and will (if required) be subject to the approval of the
applicable regulatory authorities.



18.
Time of the Essence. Time is of the essence of the Award Agreement.








--------------------------------------------------------------------------------





19.
Governing Law. The Award Agreement shall be governed, construed and enforced
according to the laws of the Province of British Columbia and is subject to the
exclusive jurisdiction of the courts of the Province of British Columbia.



20.
Interpretation of the Award Agreement and the Plan. If any question or dispute
arises as to the interpretation of the Award Agreement, the question or dispute
will be determined by the Committee and such determination will be final,
conclusive and binding for all purposes on both the Company and Grantee.



21.
Conflict Between Award Agreement and the Plan. If there is any conflict between
this Award Agreement and the Plan, the Plan, as amended from time to time, will
govern.










